DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 recites the limitation “wherein foam retention of the beverage is improved compared to the same beverage lacking Reb B” in lines 2-3.  The term “improved” is a relative term which renders the claim indefinite. The term “improved” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12, 14-15, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. US 2015/0344512 in view of Urai et al. US 2017/0215458.
Regarding Claim 1, Prakash et al. discloses a beverage comprising Reb B present in a concentration of from about 10 ppm to about 500 ppm (‘512, Paragraph [0588]), which overlaps the claimed Reb B content of 6 to 45 ppm.  The beverage is a sparkling beverage (‘512, Paragraph [0541]).  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Prakash et al. also teaches the Reb B having a relative weight percent that varies between about 1% to about 99% (‘512, Paragraph [0258]).  One of ordinary skill in the art would adjust the amount of Reb B in the sparkling beverage depending upon the particular flavor profile desired by a particular consumer.  Prakash et al. also discloses the beverage having a pH between about 2.5 to about 4.2 (‘512, Paragraph [0582]), which overlaps the claimed pH range of 2.0 to 4.0.  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Prakash et al. is silent regarding the sparkling beverage having a gas pressure of 2.2 kgf/cm2 to 4.0 kgf/cm2.
Urai et al. discloses a carbonated beverage comprising a gas pressure of 2.15 to 4.0 kgf/cm2 (‘458, Paragraph [0050]) wherein the carbonated beverage is a sparkling beverage (‘458, Paragraph [0022]), which encompasses the claimed gas pressure of 2.2 kgf/cm2 to 4.0 kgf/cm2.
Both Prakash et al. and Urai et al. are directed towards the same field of endeavor of carbonated sparkling beverages comprising at least one rebaudioside.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sparkling beverage composition of Prakash et al. and incorporate a gas pressure that encompasses the claimed gas pressure of 2.2 kgf/cm2 to 4.0 kgf/cm2 since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the amount of gas pressure of the sparkling beverage based upon the particular carbonation amount desired by a particular consumer.
Regarding Claims 2-4, Prakash et al. discloses a beverage comprising Reb B present in a concentration of from about 10 ppm to about 500 ppm (‘512, Paragraph [0588]), which overlaps the claimed Reb B content of 8 to 40 ppm or 10 to 40 ppm or 12 to 20 ppm.  The beverage is a sparkling beverage (‘512, Paragraph [0541]).  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Prakash et al. also teaches the Reb B having a relative weight percent that varies between about 1% to about 99% (‘512, Paragraph [0258]).  One of ordinary skill in the art would adjust the amount of Reb B in the sparkling beverage depending upon the particular flavor profile desired by a particular consumer.
Regarding Claim 5, Prakash et al. discloses a beverage comprising Reb B present in a concentration of from about 10 ppm to about 500 ppm (‘512, Paragraph [0588]), which overlaps the claimed Reb B content of 6 ppm or more.  Furthermore, the claims do not specify a particular sweetness threshold value.  Therefore, Prakash et al. broadly reads on the content of Reb B being less than a sweetness threshold value.  The beverage is a sparkling beverage (‘512, Paragraph [0541]).  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Prakash et al. also teaches the Reb B having a relative weight percent that varies between about 1% to about 99% (‘512, Paragraph [0258]).  One of ordinary skill in the art would adjust the amount of Reb B in the sparkling beverage depending upon the particular flavor profile desired by a particular consumer.  
Regarding Claim 6, Prakash et al. discloses one or more steviol glycosides of Reb A, Reb C, Reb D, Reb E, or Reb F (‘512, Paragraph [0059]).
Regarding Claim 7, Prakash et al. discloses Reb B having a weight percent of about 99% (‘512, Paragraph [0252]) and the beverage also comprising Reb A (‘512, Paragraph [0250]) wherein the weight percent of Reb A can vary to be from about 1% to about 99% (‘512, Paragraph [0255]).  In the embodiment wherein Reb B is present in about 99% and Reb A is present in about 1%, the Reb A would be present in an amount equal to or less than five times the content of Reb B.  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the amount of Reb B relative to the amount of Reb A in the sparkling beverage depending upon the particular flavor profile desired by a particular consumer.  
Regarding Claim 8, Prakash et al. discloses the content of Reb A being present in about 10 to about 500 ppm (‘512, Paragraph [0585]), which overlaps the claimed Reb A content range of 0 to 100 ppm.  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the amount of Reb A in the sparkling beverage depending upon the particular flavor profile desired by a particular consumer.
Regarding Claim 9, Prakash et al. discloses one or more sweeteners of erythritol (‘512, Paragraph [0243]).
Regarding Claim 10, Urai et al. discloses a carbonated beverage comprising a gas pressure of 2.15 to 4.0 kgf/cm2 (‘458, Paragraph [0050]) wherein the carbonated beverage is a sparkling beverage (‘458, Paragraph [0022]), which encompasses the claimed gas pressure of 3.0 kgf/cm2 to 3.5 kgf/cm2.
Both Prakash et al. and Urai et al. are directed towards the same field of endeavor of carbonated sparkling beverages comprising at least one rebaudioside.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sparkling beverage composition of Prakash et al. and incorporate a gas pressure that encompasses the claimed gas pressure of 3.0 kgf/cm2 to 3.5 kgf/cm2 since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the amount of gas pressure of the sparkling beverage based upon the particular carbonation amount desired by a particular consumer.
Regarding Claim 11, Prakash et al. discloses the beverage having a pH between about 2.5 to about 4.2 (‘512, Paragraph [0582]), which overlaps the claimed pH range of 2.0 to 3.5.  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Regarding Claim 12, Prakash et al. discloses the beverage having a sweetness of a brix of about 0.5 to about 14 Brix (‘512, Paragraph [0024]), which encompasses the claimed sweetness range of 5 to 13 Brix.  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the sweetness of the sparkling beverage based upon the particular sweetness desired by a particular consumer.
Regarding Claim 14, Prakash et al. discloses the sparkling beverage being orange flavored, lemon flavored, or lime flavored (‘512, Paragraph [0495]).
Regarding Claim 15, Prakash et al. discloses the sparkling beverage comprising phosphoric acid (‘512, Paragraph [0543]).
Regarding Claims 22-23, Prakash et al. discloses a beverage comprising Reb B present in a concentration of from about 10 ppm to about 500 ppm (‘512, Paragraph [0588]), which overlaps the claimed Reb B content of 6 to 30 ppm.  The beverage is a sparkling beverage (‘512, Paragraph [0541]).  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Prakash et al. also teaches the Reb B having a relative weight percent that varies between about 1% to about 99% (‘512, Paragraph [0258]).  One of ordinary skill in the art would adjust the amount of Reb B in the sparkling beverage depending upon the particular flavor profile desired by a particular consumer.
Further regarding Claims 22-23, the limitations “wherein foam retention of the beverage is improved to the same beverage lacking Reb B” and “foam retention time of the sparkling beverage is 10 seconds or more as measured when 100 ml of the beverage is poured into a 500 mL cylinder at a rate of 100 ml/2 sec” are limitations with respect to the properties of the sparkling beverage comprising Reb B.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. US 2015/0344512 in view of Urai et al. US 2017/0215458 as applied to claim 1 above in further view of Gaspard et al. US 2020/0268027.
Regarding Claim 13, Prakash et al. modified with Urai et al. is silent regarding the alcohol content of the sparkling beverage being less than 0.05 v/v%.
Gaspard et al. discloses a beverage comprising a steviol glycoside (‘027, Paragraph [0107]) for a nonalcoholic sparkling beverage (‘027, Paragraph [0110]).  The disclosure of a nonalcoholic sparkling beverage reads on the claimed sparkling beverage having less than an alcoholic content of 0.05 v/v%.
Both Prakash et al. and Gaspard et al. are directed towards the same field of endeavor of sparkling beverages comprising a steviol glycoside.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sparkling beverage of Prakash et al. to be nonalcoholic, which reads on the claimed beverage having less than an alcoholic content of 0.05 v/v% as taught by Gaspard et al. based upon the particular type of beverage desired to be consumed by a particular consumer.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. US 2015/0344512 in view of Urai et al. US 2017/0215458 as applied to claim 1 above in further view of Piorkowski US 2016/0316797.
Regarding Claim 16, Prakash et al. discloses the beverage having a foam (‘512, Paragraph [0298]).
Prakash et al. is silent regarding the foam being stabilized.
Piorkowski discloses a sparkling beverage (‘797, Paragraph [0046]) comprising a foam stabilizer of quillaja (‘797, Paragraphs [0004] and [0016]).
Both Prakash et al. and Piorkowski are directed towards the same field of endeavor of sparkling beverages comprising a foam.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sparkling beverage of Prakash et al. and incorporate a stabilized foam since Piorkowski teaches that it was known and conventional in the sparkling beverage art to incorporate a stabilized foam.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
Claims 1-16 and 22-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 12-13 of copending Application No. 16/956,069.  Art that reads on Claims 1, 12-13, and 25 of copending ‘069 application also reads on Claims 1-16 and 22-23 of the instant application.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pH levels of the invention of Claims 1, 12, and 25 in combination of copending ‘069 application to fall within the claimed pH range of Claim 13 of the copending ‘069 application based upon the desired acidity levels of the beverage by a particular consumer.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Examiner notes that a new rejection to 35 USC 112(b) has been made in view of the amendments.
Applicant's arguments filed May 3, 2022 have been fully considered but they are not persuasive.
Applicant argues on Page 5 of the Remarks that the Office failed to set forth a prima facie case of obviousness and contends that Prakash and Urai fail to teach every feature of the claimed subject matter.  Applicant contends that Prakash relates to methods of purifying Reb X, properties of Reb X, and compositions comprising Reb X.  Applicant alleges Prakash fails to teach the ability of Reb B to retain effervescence of a carbonated beverage.
Examiner argues Prakash et al. discloses a beverage comprising Reb B present in a concentration of from about 10 ppm to about 500 ppm (‘512, Paragraph [0588]), which overlaps the claimed Reb B content of 6 to 45 ppm.  The beverage is a sparkling beverage (‘512, Paragraph [0541]).  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Prakash et al. also teaches the Reb B having a relative weight percent that varies between about 1% to about 99% (‘512, Paragraph [0258]).  One of ordinary skill in the art would adjust the amount of Reb B in the sparkling beverage depending upon the particular flavor profile desired by a particular consumer.  Prakash et al. also discloses the beverage having a pH between about 2.5 to about 4.2 (‘512, Paragraph [0582]), which overlaps the claimed pH range of 2.0 to 4.0.  Prakash teaches an embodiment using Reb B and that almost any amount of Reb B can be use in a sparkling beverage.  One of ordinary skill in the art would adjust the amount  of Reb B incorporated based upon the particular flavor profile desired by a particular consumer.  Additionally, Bridges et al. US 2012/0269954 discloses a sparkling beverage (carbonated soft drinks) comprising Reb B (rebaudioside B) wherein one of skill in the art would recognize to that it is routine practice to determine the preferred amount of sweetener to add in the preparation of foodstuffs  (‘954, Paragraph [0031]).  It is noted that the claims do not recite retaining effervescence.  Additionally, in response to applicant's argument that applicant uses Reb B for retaining effervescence, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Prakash teaches an embodiment using Reb B and that almost any amount of Reb B can be use in a sparkling beverage.  One of ordinary skill in the art would adjust the amount  of Reb B incorporated based upon the particular flavor profile desired by a particular consumer.  Therefore, this argument is not found persuasive.
Applicant argues on Pages 5-6 of the Remarks that the claimed subject matter achieves unexpected results in view of the cited art that shows unexpected results rebutting the prima facie case of obviousness.  Applicant points to Paragraph [0013]) of the Specification as filed discloses that a small amount of Reb B in a sparkling beverage achieve unexpected foam retention and that Paragraph [0016] of the Specification teaches that bitterness of Reb B can be restrained when the content of Reb B in the sparkling beverage is 6 to 45 ppm while achieving the unexpected foam retention effect with the sweetness threshold value for Reb B being generally 25 ppm to 40 ppm.  Applicant also points to EP 2954786 that supports that the sweetness threshold value as disclosed in Paragraph [0016] of the instant specification describes a sweetness threshold of a steviol glycoside composition comprising Reb B being about 40 ppm.  Applicant contends it is irrelevant whether Prakash teaches or suggests that Reb B is  a result effective variable with respect to sweetness since applicant’s claims are directed to Reb B content in a range specified to avoid at least bitterness detection and/or sweetness detection and argues that the Office rationale for rejecting the claims in view of the unexpected results is improper since Prakash allegedly does not teach that Reb B is a result effective variable when present in an amount of 6 to 45 ppm.
Examiner notes that Paragraphs [0013] and [0016] of the specification does not provides any objective experimental data supporting the allegation that bitterness of Reb B can be restrained when the content of Reb B in the sparkling beverage is 6 to 45 ppm while achieving the unexpected foam retention effect with the sweetness threshold value for Reb B being generally 25 ppm to 40 ppm.  Arguments of counsel cannot take the place of evidence in the record in view of In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP § 716.01(c).II.).  Applicant has not presented any experimental data showing that the bitterness of Reb B can be restrained when the Reb B content is 6 to 45 ppm while achieving the unexpected foam retention effect with the sweetness threshold value for Reb B being generally 25 ppm to 40 ppm.  Due to the absence of tests comparing applicant’s claimed Reb B content range with those of the closest prior art that teaches from about 10 ppm to about 500 ppm (‘512, Paragraph [0588]), applicant’s assertion of unexpected results constitute mere argument in view of In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) (MPEP § 716.01(c).I.).  Additionally, applicant’s statement that a small amount of Reb B in a sparkling beverage achieve unexpected foam retention does not specify what constitutes “a small amount.”  Examiner argues that “a small amount” in not commensurate in scope with the claimed Reb B content of 6 to 45 ppm.  Additionally, applicant’s contention regarding a sweetness threshold of a steviol glycoside composition comprising Reb B being about 40 ppm is not commensurate in scope with the claimed Reb B content of 6 to 45 ppm.  The burden shifts to the applicant to come forward with evidence to rebut the prima face case in view of In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc) (MPEP § 2145).  Applicant has not provided evidence showing the criticality of the claimed Reb B content range.  Additionally, Examiner notes that EP 2954786 is not being relied upon in the rejection.  Applicant has not addressed the merits of the Office action rejection with respect to arguments to the EP 2954786 that is not being relied upon.
Applicant argues on Pages 6-7 that applicant pointed to alleged object evidence in the examples of the specification that the claimed subject matter achieves unexpected results and contends that such data is commensurate in scope with the claimed subject matter and alleges there is a clear nexus between the claimed subject matter and the evidence of unexpected results.  Applicant states disagreement for the reasons previously argued on March 2, 2022.
Examiner notes that Table 1 of the Specification merely shows a linear relationship between Reb B content and foam retention.  Table 1 shows that as Reb B content increases, the amount of time it takes for the foam surface to be 100 mL in the 500 mL measuring cylinder also increases and that as Reb B content increases the time until foam disappearance also increases.  Table 1 does not show any data pertaining to the foam retention at levels above the claimed Reb B content range of 45 ppm.  Since Table 1 shows a linear relationship between Reb B content and foam retention and since no data is provided regarding Reb B content ranges above the upper Reb B concentration limit of 45 ppm, no unexpected results have actually been shown.  Therefore, the data shown in Table 1 of the Specification is not sufficient to establish unexpected results of the claimed invention and a prima facie case of obviousness has been maintained herein.  Examiner maintains that Table 1 of the Specification merely shows a linear relationship between Reb B content and foam retention.  Table 1 shows that as Reb B content increase, the amount of time it takes for the foam surface to be 100 mL in the 500 mL measuring cylinder also increases and that as Reb B content increases the time until foam disappearance also increases.  Tables 1-2 does not show any data pertaining to the foam retention at levels above the claimed Reb B content range of 45 ppm.  Since Tables 1-2 shows a linear relationship between Reb B content and foam retention and since no data is provided regarding Reb B content ranges above the upper Reb B concentration limit of 45 ppm, no unexpected results have actually been shown.  The data shown in Tables 1-2 of the Specification is not sufficient to establish unexpected results of the claimed invention and a prima facie case of obviousness has been maintained herein.  Additionally, applicant’s allegation that whether applicant shows a data point above 45 ppm is no consequence because even if the relationship between Reb B content and effervescence remained linear above 45 ppm the result would still be surprising is not found persuasive.  Applicant has provided data that shows that as Reb B content increases effervescence increase.  Additionally, applicant has not provided any data showing what occurs above the claimed upper threshold of 45 ppm.  Therefore, these arguments are not found persuasive.  Therefore, these arguments are not found persuasive.
Applicant argues on Page 7 of the Remarks that the rationale that one of ordinary skill in the art would adjust the amount of Reb B in the sparkling beverage depending upon the particular flavor profile desired by a consumer cannot be sustained where Reb B is utilized in amounts below its sweetness threshold and that Reb B is present below its sweetness threshold and that the claimed ranges avoids a bitterness and sweetness detection.
Examiner argues applicant has not established a particular sweetness threshold for Reb B to fall outside of the claimed Reb B range.  It is also noted that the primary reference of Prakash et al. does not indicate that Reb B can only be used at a particular sweetness threshold.  Therefore, this argument is not found persuasive.
Regarding applicant’s comments on Page 7 of the Remarks with respect to new Claims 22-23, it is noted that Claim 22 is rejected as being unclear under 35 USC 112(b) since the term “improved” renders the claim unclear.  Additionally, the limitations “wherein foam retention of the beverage is improved to the same beverage lacking Reb B” and “foam retention time of the sparkling beverage is 10 seconds or more as measured when 100 ml of the beverage is poured into a 500 mL cylinder at a rate of 100 ml/2 sec” are limitations with respect to the properties of the sparkling beverage comprising Reb B.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).
Regarding applicant’s comments on Page 8 of the Remarks with respect to the Double Patenting rejections, Examiner first notes that the current Double Patenting rejections are provisional rejections.  Additionally, the scope of the limitation of Claims 1, 12-13, and 25 of copending ‘069 application also reads on Claims 1-16 and 22-23 of the instant application.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pH levels of the invention of Claims 1, 12, and 25 in combination of copending ‘069 application to fall within the claimed pH range of Claim 13 of the copending ‘069 application based upon the desired acidity levels of the beverage by a particular consumer.  Therefore, the Double Patenting rejections have been maintained herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792